UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-02444 The Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Bond Fund of AmericaSM Investment portfolio March 31, 2011 unaudited Bonds & notes — 95.59% Principal amount Value CORPORATE BONDS & NOTES — 30.21% FINANCIALS — 10.08% Banks — 3.48% HBOS PLC 6.75% 20181 $ $ HBOS PLC 4.375% 20192 € HBOS PLC 6.00% 20331 $ Wells Fargo & Co. 3.676% 2016 Wells Fargo & Co. 4.60% 2021 Royal Bank of Scotland PLC 3.40% 2013 Royal Bank of Scotland Group PLC 5.00% 2014 Royal Bank of Scotland PLC 3.95% 2015 Royal Bank of Scotland PLC 4.875% 2015 Royal Bank of Scotland Group PLC 5.05% 2015 Royal Bank of Scotland Group PLC 4.375% 2016 Royal Bank of Scotland Group PLC 4.70% 2018 Royal Bank of Scotland PLC 6.934% 2018 € Royal Bank of Scotland PLC 6.125% 2021 $ Abbey National Treasury Services PLC 3.875% 20141 Sovereign Bancorp, Inc. 8.75% 2018 Santander Issuances, SA Unipersonal 6.50% 20191,2 Société Générale 2.20% 20131 Société Générale 3.10% 20151 Société Générale 3.50% 20161 Société Générale 5.75% 20161 HSBC Bank PLC 2.00% 20141 HSBC Bank PLC 3.50% 20151 HSBC Finance Corp. 0.741% 20162 HSBC Bank USA, NA 4.875% 2020 HSBC Holdings PLC 5.10% 2021 Paribas, New York Branch 6.95% 2013 BNP Paribas 5.125% 20151 BNP Paribas 3.60% 2016 BNP Paribas 5.00% 2021 CIT Group Inc., Series A, 7.00% 2013 CIT Group Inc., Series A, 7.00% 2014 CIT Group Inc., Series A, 7.00% 2015 CIT Group Inc., Series A, 7.00% 2016 Standard Chartered PLC 3.85% 20151 Standard Chartered Bank 6.40% 20171 UniCredito Italiano SpA 6.00% 20171 HVB Funding Trust I 8.741% 20311 Intesa Sanpaolo SpA 3.625% 20151 Intesa Sanpaolo SpA 6.50% 20211 Barclays Bank PLC 5.125% 2020 Barclays Bank PLC 5.14% 2020 Bank of Tokyo-Mitsubishi, Ltd. 2.45% 20151 Union Bank of California, NA 5.95% 2016 BBVA Bancomer SA 4.50% 20161 BBVA Bancomer SA 7.25% 20201 BBVA Bancomer SA 6.50% 20211 Korea Development Bank 5.30% 2013 Korea Development Bank 8.00% 2014 Nordea Bank 2.125% 20141 Nordea Bank, Series 2, 3.70% 20141 Silicon Valley Bank 5.70% 2012 PNC Funding Corp. 5.40% 2014 PNC Bank NA 6.875% 2018 SunTrust Banks, Inc. 6.00% 2017 ANZ National (International) Ltd. 3.125% 20151 Westpac Banking Corp. 3.00% 2015 Banco de Crédito del Perú 5.375% 20201 Development Bank of Kazakhstan 5.50% 20151 VEB Finance Ltd. 6.902% 20201 VEB Finance Ltd. 6.80% 20251 Banco del Estado de Chile 4.125% 20201 Regions Financial Corp. 6.375% 2012 HSBK (Europe) BV 7.25% 20211 Allied Irish Banks, PLC 12.50% 2019 € Bergen Bank 0.625% (undated)2 $ Bank of Ireland 10.00% 2020 € Development Bank of Singapore Ltd. 7.125% 20111 $ Norinchukin Finance (Cayman) Ltd. 5.625% 20162 £ Banco Santander-Chile 5.375% 20141 $ Diversified financials — 2.58% JPMorgan Chase & Co. 1.103% 20142 JPMorgan Chase & Co. 2.05% 2014 JPMorgan Chase & Co. 3.40% 2015 JPMorgan Chase & Co. 2.60% 2016 JPMorgan Chase & Co. 3.45% 2016 JPMorgan Chase & Co. 4.25% 2020 Citigroup Inc. 1.164% 20132 Citigroup Inc. 4.587% 2015 Citigroup Inc. 4.75% 2015 Citigroup Inc. 6.125% 2017 Citigroup Inc. 5.375% 2020 Morgan Stanley, Series F, 2.875% 2014 Morgan Stanley, Series F, 5.625% 2019 Morgan Stanley, Series F, 5.75% 2021 Countrywide Financial Corp., Series B, 5.80% 2012 Bank of America Corp., Series L, 3.625% 2016 Bank of America Corp. 5.75% 2017 Bank of America Corp. 5.65% 2018 Bank of America Corp. 5.625% 2020 Bank of America Corp. 5.875% 2021 Goldman Sachs Group, Inc. 3.625% 2016 Goldman Sachs Group, Inc. 6.15% 2018 Goldman Sachs Group, Inc. 7.50% 2019 Goldman Sachs Group, Inc. 5.375% 2020 Goldman Sachs Group, Inc. 6.25% 2041 UBS AG 1.304% 20142 UBS AG 2.25% 2014 UBS AG 3.875% 2015 UBS AG 5.875% 2017 UBS AG 5.75% 2018 UBS AG 4.875% 2020 UBS AG 7.75% 2026 Lazard Group LLC 7.125% 2015 SLM Corp., Series A, 0.533% 20112 SLM Corp., Series A, 5.40% 2011 SLM Corp. 6.25% 2016 SLM Corp., Series A, 5.00% 2018 Bank of New York Mellon Corp., Series G, 2.50% 2016 Credit Suisse Group AG 2.20% 2014 Export-Import Bank of Korea 5.875% 2015 Northern Trust Corp. 4.625% 2014 Northern Trust Corp. 5.85% 20171 Capital One Financial Corp. 5.50% 2015 Capital One Financial Corp. 6.15% 2016 NASDAQ OMX Group, Inc. 5.25% 2018 ING Bank NV 5.50% 2012 € Lehman Brothers Holdings Inc., Series G, 4.80% 20143 $ Lehman Brothers Holdings Inc., Series I, 6.875% 20183 Charles Schwab Corp., Series A, 6.375% 2017 ACE Cash Express, Inc. 11.00% 20191 International Lease Finance Corp. 5.00% 2012 American Express Co. 6.15% 2017 Real estate — 2.31% PLD International Finance LLC 4.375% 2011 € ProLogis 7.625% 2014 $ ProLogis 5.75% 2016 ProLogis 6.25% 2017 ProLogis 6.625% 2018 ProLogis 7.375% 2019 ProLogis 6.875% 2020 Kimco Realty Corp., Series C, 4.82% 2011 Kimco Realty Corp. 6.00% 2012 Pan Pacific Retail Properties, Inc. 6.125% 2013 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 4.904% 2015 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Kimco Realty Corp. 4.30% 2018 Kimco Realty Corp. 6.875% 2019 Westfield Group 5.40% 20121 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20141 Westfield Group 7.50% 20141 Westfield Group 5.75% 20151 Westfield Group 5.70% 20161 Westfield Group 7.125% 20181 Westfield Group 6.75% 20191 Hospitality Properties Trust 6.75% 2013 Hospitality Properties Trust 7.875% 2014 Hospitality Properties Trust 5.125% 2015 Hospitality Properties Trust 6.30% 2016 Hospitality Properties Trust 5.625% 2017 Hospitality Properties Trust 6.70% 2018 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 4.20% 2015 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Simon Property Group, LP 10.35% 2019 Realogy Corp., Letter of Credit, 3.261% 20162,4,5 Realogy Corp., Term Loan B, 4.562% 20162,4,5 Realogy Corp., Second Lien Term Loan A, 13.50% 20174,5 Realogy Corp. 7.875% 20191 Developers Diversified Realty Corp. 5.375% 2012 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Brandywine Operating Partnership, LP 5.75% 2012 Brandywine Operating Partnership, LP 5.40% 2014 Brandywine Operating Partnership, LP 4.95% 2018 ERP Operating LP 6.584% 2015 ERP Operating LP 7.125% 2017 UDR, Inc., Series A, 5.25% 2015 Rouse Co. 7.20% 2012 Rouse Co. 5.375% 2013 Rouse Co. 6.75% 20131 Boston Properties, Inc. 5.875% 2019 Weingarten Realty Investors, Series A, 4.857% 2014 Host Marriott, LP, Series O, 6.375% 2015 Host Hotels & Resorts LP 9.00% 2017 Insurance — 1.66% Liberty Mutual Group Inc. 5.75% 20141 Liberty Mutual Group Inc. 6.70% 20161 Liberty Mutual Group Inc. 6.50% 20351 Liberty Mutual Group Inc. 7.50% 20361 PRICOA Global Funding I 5.30% 20131 Prudential Holdings, LLC, Series C, 8.695% 20231,4 ACE INA Holdings Inc. 5.875% 2014 ACE INA Holdings Inc. 2.60% 2015 ACE INA Holdings Inc. 5.70% 2017 ACE INA Holdings Inc. 5.80% 2018 ACE Capital Trust II 9.70% 2030 CNA Financial Corp. 5.85% 2014 CNA Financial Corp. 6.50% 2016 CNA Financial Corp. 7.35% 2019 CNA Financial Corp. 5.875% 2020 CNA Financial Corp. 5.75% 2021 CNA Financial Corp. 7.25% 2023 Monumental Global Funding 5.50% 20131 Monumental Global Funding III 5.25% 20141 AEGON NV 6.125% 2031 £ MetLife Global Funding I 5.125% 20131 $ MetLife Global Funding I 2.50% 20151 AXA SA 8.60% 2030 AXA SA 6.463% (undated)1,2 New York Life Global Funding 5.25% 20121 New York Life Global Funding 4.65% 20131 Principal Life Insurance Co. 5.30% 2013 Allstate Life Global Funding Trust, Series 2008-4, 5.375% 2013 UnumProvident Finance Co. PLC 6.85% 20151 Unum Group 7.125% 2016 Unum Group 5.625% 2020 RSA Insurance Group PLC 9.375% 20392 £ RSA Insurance Group PLC 8.50% (undated)2 Jackson National Life Global 5.375% 20131 $ Lincoln National Corp. 5.65% 2012 Genworth Global Funding Trust, Series 2007-C, 5.25% 2012 United Energy Distribution Pty Ltd., AMBAC insured, 4.70% 20111 Standard Life PLC 6.375% 20222 € Assicurazioni Generali SpA. 6.90% 20222 Nationwide Financial Services, Inc. 6.75% 20672 $ Munich Re Finance BV 6.75% 20232 € Berkshire Hathaway Inc. 3.20% 2015 $ TIAA Global Markets 4.95% 20131 Chubb Corp. 6.375% 20672 Loews Corp. 6.00% 2035 Automobiles & components — 0.05% Toyota Motor Credit Corp. 1.375% 2013 Ford Motor Credit Co. 7.25% 2011 CONSUMER DISCRETIONARY — 3.52% Media — 2.00% Tele-Communications, Inc. 9.80% 2012 Comcast Corp. 5.90% 2016 Comcast Corp. 6.30% 2017 Comcast Corp. 5.875% 2018 Comcast Corp. 6.45% 2037 Comcast Corp. 6.95% 2037 Comcast Corp. 6.55% 2039 Comcast Corp. 6.40% 2040 Time Warner Cable Inc. 6.20% 2013 Time Warner Cable Inc. 7.50% 2014 Time Warner Cable Inc. 8.25% 2014 Time Warner Cable Inc. 6.75% 2018 Time Warner Cable Inc. 8.25% 2019 Time Warner Cable Inc. 4.125% 2021 Time Warner Cable Inc. 6.75% 2039 Time Warner Inc. 5.875% 2016 Time Warner Companies, Inc. 7.25% 2017 Time Warner Inc. 4.75% 2021 Time Warner Companies, Inc. 7.57% 2024 AOL Time Warner Inc. 7.625% 2031 Time Warner Inc. 6.50% 2036 Time Warner Inc. 6.20% 2040 Time Warner Inc. 6.25% 2041 NBC Universal, Inc. 2.10% 20141 NBC Universal, Inc. 3.65% 20151 NBC Universal, Inc. 2.875% 20161 NBC Universal, Inc. 5.15% 20201 NBC Universal, Inc. 4.375% 20211 NBC Universal, Inc. 6.40% 20401 NBC Universal, Inc. 5.95% 20411 News America Holdings Inc. 8.00% 2016 News America Inc. 6.90% 2019 News America Inc. 4.50% 20211 News America Inc. 6.15% 2037 News America Inc. 6.65% 2037 News America Inc. 6.15% 20411 Thomson Reuters Corp. 6.50% 2018 Cox Communications, Inc. 7.125% 2012 Cox Communications, Inc. 5.45% 2014 Cox Communications, Inc. 9.375% 20191 Univision Communications Inc. 12.00% 20141 Univision Communications Inc., Term Loan, 4.496% 20172,4,5 Univision Communications Inc. 8.50% 20211 Virgin Media Finance PLC 8.375% 20191 Virgin Media Secured Finance PLC 5.25% 20211 Virgin Media Secured Finance PLC 5.50% 2021 £ Mediacom LLC and Mediacom Capital Corp. 9.125% 2019 $ Charter Communications, Inc. 13.50% 2016 Grupo Televisa, SAB 6.625% 2040 Warner Music Group 9.50% 2016 Radio One, Inc., Term Loan B, 7.50% 20162,4,5 Radio One, Inc. 15.00% 20161,2,6 Clear Channel Worldwide Holdings, Inc., Series B, 9.25% 2017 Nara Cable Funding Ltd. 8.875% 2018 € Regal Entertainment Group 9.125% 2018 $ Regal Cinemas Corp. 8.625% 2019 AMC Entertainment Inc. 8.75% 2019 Ziggo Bond Co. BV 8.00% 2018 € Walt Disney Co. 5.625% 2016 $ Cinemark USA, Inc. 8.625% 2019 UPC Germany GmbH 9.625% 2019 € Cequel Communications Holdings I, LLC and Cequel Capital Corp. 8.625% 20171 $ Retailing — 0.64% Staples, Inc. 7.75% 2011 Staples, Inc. 9.75% 2014 Nordstrom, Inc. 6.75% 2014 Michaels Stores, Inc., Term Loan B1, 2.563% 20132,4,5 Michaels Stores, Inc. 0%/13.00% 20167 Michaels Stores, Inc., Term Loan B2, 4.813% 20162,4,5 Michaels Stores, Inc. 11.375% 2016 Michaels Stores, Inc. 7.75% 20181 Home Depot, Inc. 5.40% 2016 Home Depot, Inc. 4.40% 2021 Home Depot, Inc. 5.875% 2036 Macy’s Retail Holdings, Inc. 8.375% 20152 Neiman Marcus Group, Inc. 9.00% 20152,6 Toys "R" Us-Delaware, Inc., Term Loan B, 6.00% 20162,4,5 Toys "R" Us Property Co. II, LLC 8.50% 2017 Toys "R" Us Property Co. I, LLC 10.75% 2017 J.C. Penney Co., Inc. 5.75% 2018 J.C. Penney Co., Inc. 5.65% 2020 Marks and Spencer Group PLC 6.25% 20171 Marks and Spencer Group PLC 7.125% 20371 Sally Holdings LLC and Sally Capital Inc. 9.25% 2014 Sally Holdings LLC and Sally Capital Inc. 10.50% 2016 Dollar General Corp., Term Loan B2, 3.004% 20142,4,5 Dollar General Corp. 10.625% 2015 Dollar General Corp. 11.875% 20172,6 Kohl’s Corp. 6.25% 2017 Kohl’s Corp. 6.00% 2033 Kohl’s Corp. 6.875% 2037 Limited Brands, Inc. 7.00% 2020 Limited Brands, Inc. 6.625% 2021 Lowe’s Companies, Inc. 3.75% 2021 Lowe’s Companies, Inc. 5.80% 2040 Burlington Coat Factory Warehouse Corp. 11.125% 2014 PETCO Animal Supplies, Inc. 9.25% 20181 Consumer services — 0.43% MGM Resorts International 6.75% 2012 MGM Resorts International 6.75% 2013 MGM Resorts International 13.00% 2013 MGM Resorts International 5.875% 2014 MGM Resorts International 10.375% 2014 MGM Resorts International 6.625% 2015 Revel Entertainment, Term Loan B, 9.00% 20182,4,5 Seminole Tribe of Florida 5.798% 20131,4 Seminole Tribe of Florida 7.804% 20201,4 Boyd Gaming Corp. 6.75% 2014 Boyd Gaming Corp. 7.125% 2016 Boyd Gaming Corp. 9.125% 20181 Marriott International, Inc., Series I, 6.375% 2017 Mohegan Tribal Gaming Authority 8.00% 2012 Mohegan Tribal Gaming Authority 7.125% 2014 Circus and Eldorado Joint Venture and Silver Legacy Resort Casino 10.125% 2012 NCL Corp. Ltd. 11.75% 2016 NCL Corp. Ltd. 9.50% 20181 Royal Caribbean Cruises Ltd. 11.875% 2015 CityCenter Holdings, LLC 7.625% 20161 Wynn Las Vegas, LLC and Wynn Capital Corp. 7.75% 2020 Seneca Gaming Corp. 8.25% 20181 Education Management LLC and Education Management Finance Corp. 8.75% 2014 Automobiles & components — 0.33% DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 DaimlerChrysler North America Holding Corp. 6.50% 2013 Daimler Finance NA LLC 3.00% 20161 DaimlerChrysler North America Holding Corp. 8.50% 2031 Allison Transmission Holdings, Inc. 11.00% 20151 Allison Transmission Holdings, Inc. 11.25% 20151,2,6 Volkswagen International Finance NV 0.917% 20141,2 Volkswagen International Finance NV 2.875% 20161 Volkswagen International Finance NV 4.00% 20201 Tower Automotive Holdings 10.625% 20171 Peugeot SA 4.375% 20161 Consumer durables & apparel — 0.12% Fortune Brands, Inc. 6.375% 2014 Hanesbrands Inc., Series B, 3.831% 20142 Hanesbrands Inc. 8.00% 2016 Jarden Corp. 8.00% 2016 ENERGY — 3.06% Kinder Morgan Energy Partners LP 5.00% 2013 Kinder Morgan Energy Partners LP 5.125% 2014 Kinder Morgan Energy Partners LP 5.625% 2015 Kinder Morgan Energy Partners LP 3.50% 2016 Kinder Morgan Energy Partners LP 6.00% 2017 Kinder Morgan Energy Partners LP 9.00% 2019 Kinder Morgan Energy Partners LP 5.30% 2020 Kinder Morgan Energy Partners LP 6.85% 2020 Kinder Morgan Energy Partners LP 6.55% 2040 Kinder Morgan Energy Partners LP 6.375% 2041 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP 9.875% 2019 Enbridge Energy Partners, LP 5.20% 2020 Enbridge Energy Partners, LP, Series B, 7.50% 2038 Enbridge Energy Partners, LP 8.05% 20772 Williams Partners L.P. and Williams Partners Finance Corp. 7.50% 2011 Williams Partners L.P. and Williams Partners Finance Corp. 3.80% 2015 Transcontinental Gas Pipe Line Corp. 6.40% 2016 Williams Partners L.P. and Williams Partners Finance Corp. 7.25% 2017 Williams Partners L.P. 4.125% 2020 Williams Partners L.P. and Williams Partners Finance Corp. 5.25% 2020 Williams Partners L.P. and Williams Partners Finance Corp. 6.30% 2040 Rockies Express Pipeline LLC 6.25% 20131 Rockies Express Pipeline LLC 6.85% 20181 Gazprom OJSC 5.092% 20151 Gazprom OJSC, Series 13, 6.605% 2018 € Gazprom OJSC 9.25% 2019 $ Gazprom OJSC 6.51% 20221 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC, Series 2, 8.625% 20341 Gazprom OJSC 7.288% 20371 Anadarko Petroleum Corp. 5.95% 2016 Anadarko Petroleum Corp. 6.375% 2017 Anadarko Petroleum Corp. 8.70% 2019 Anadarko Petroleum Corp. 6.20% 2040 Husky Energy Inc. 5.90% 2014 Husky Energy Inc. 6.20% 2017 Husky Energy Inc. 7.25% 2019 Husky Energy Inc. 6.80% 2037 StatoilHydro ASA 2.90% 2014 StatoilHydro ASA 3.875% 2014 Statoil ASA 3.125% 2017 StatoilHydro ASA 5.25% 2019 Shell International Finance BV 1.30% 2011 Shell International Finance BV 1.875% 2013 Shell International Finance BV 3.10% 2015 Shell International Finance BV 4.30% 2019 Enbridge Inc. 5.80% 2014 Enbridge Inc. 4.90% 2015 Enbridge Inc. 5.60% 2017 Ras Laffan Liquefied Natural Gas III 5.50% 2014 Ras Laffan Liquefied Natural Gas III 5.50% 20141 Ras Laffan Liquefied Natural Gas Co. Ltd. 8.294% 20144 Ras Laffan Liquefied Natural Gas III 5.832% 20164 Ras Laffan Liquefied Natural Gas III 6.75% 20191 Ras Laffan Liquefied Natural Gas II 5.298% 20201,4 Ras Laffan Liquefied Natural Gas III 6.332% 20274 Pemex Finance Ltd., Series 1999-2, Class A-3, 10.61% 20174 Pemex Project Funding Master Trust 5.75% 2018 Pemex Project Funding Master Trust, Series 13, 6.625% 2035 TransCanada PipeLines Ltd. 6.50% 2018 TransCanada PipeLines Ltd. 7.125% 2019 TransCanada PipeLines Ltd. 6.10% 2040 TransCanada PipeLines Ltd. 6.35% 20672 Petrobras International 5.75% 2020 Petrobras International 5.375% 2021 Petrobras International 6.875% 2040 Devon Energy Corp. 5.625% 2014 Devon Energy Corp. 6.30% 2019 Devon Financing Corp. ULC 7.875% 2031 Total Capital SA 3.00% 2015 Total Capital SA 3.125% 2015 Total Capital SA 4.45% 2020 Reliance Holdings Ltd. 4.50% 20201 Reliance Holdings Ltd. 6.25% 20401 Petroplus Finance Ltd. 6.75% 20141 Petroplus Finance Ltd. 7.00% 20171 Petroplus Finance Ltd. 9.375% 20191 Enterprise Products Operating LLC 5.65% 2013 Enterprise Products Operating LLC 7.00% 20672 Chevron Corp. 4.95% 2019 Odebrecht Drilling Norbe VIII/IX Ltd 6.35% 20211,4 PTT Exploration & Production Ltd 5.692% 20211 BG Energy Capital PLC 2.50% 20151 Cenovus Energy Inc. 4.50% 2014 Laredo Petroleum, Inc. 9.50% 20191 Apache Corp. 6.00% 2013 Qatar Petroleum 5.579% 20111,4 General Maritime Corp. 12.00% 2017 Energy Transfer Partners, LP 7.50% 2020 PETRONAS Capital Ltd. 7.00% 20121 Overseas Shipholding Group, Inc. 8.125% 2018 Williams Companies, Inc. 7.875% 2021 Teekay Corp. 8.50% 2020 UTILITIES — 2.78% Energy East Corp. 6.75% 2012 Iberdrola Finance Ireland 3.80% 20141 Scottish Power PLC 5.375% 2015 Iberdrola Finance Ireland 5.00% 20191 National Rural Utilities Cooperative Finance Corp. 5.50% 2013 National Rural Utilities Cooperative Finance Corp. 10.375% 2018 MidAmerican Energy Holdings Co. 5.875% 2012 PacifiCorp, First Mortgage Bonds, 5.45% 2013 MidAmerican Energy Co. 4.65% 2014 MidAmerican Energy Holdings Co., Series D, 5.00% 2014 MidAmerican Energy Co. 5.95% 2017 MidAmerican Energy Co. 5.30% 2018 MidAmerican Energy Holdings Co. 5.75% 2018 Consumers Energy Co., First Mortgage Bonds, 5.15% 2017 Consumers Energy Co. 5.65% 2018 Consumers Energy Co., First Mortgage Bonds, 6.125% 2019 Consumers Energy Co., First Mortgage Bonds, 6.70% 2019 E.ON International Finance BV 5.80% 20181 Ohio Edison Co. 6.40% 2016 Pennsylvania Electric Co. 6.05% 2017 Cleveland Electric Illuminating Co. 8.875% 2018 Toledo Edison Co. 7.25% 2020 Niagara Mohawk Power 3.553% 20141 National Grid PLC 6.30% 2016 National Grid Co. PLC 5.875% 2024 £ Veolia Environnement 5.25% 2013 $ Veolia Environnement 6.00% 2018 Veolia Environnement 6.125% 2033 € Enel Finance International SA 3.875% 20141 $ ENEL SpA 5.625% 2027 € Israel Electric Corp. Ltd. 7.25% 20191 $ Israel Electric Corp. 7.25% 2019 Israel Electric Corp. Ltd. 8.10% 20961 CenterPoint Energy Houston Electric, LLC, General Mortgage Bonds, Series U, 7.00% 2014 CenterPoint Energy Resources Corp. 4.50% 20211 Northern States Power Co., First Mortgage Bonds, 5.25% 2018 Public Service Co. of Colorado 5.80% 2018 Public Service Co. of Colorado 5.125% 2019 Public Service Co. of Colorado 3.20% 2020 Carolina Power & Light Co. d/b/a Progress Energy Carolinas, Inc., First Mortgage Bonds, 5.125% 2013 Progress Energy, Inc. 6.05% 2014 Progress Energy, Inc. 7.05% 2019 Ohio Power Co., Series H, 4.85% 2014 Ohio Power Co., Series K, 6.00% 2016 Ohio Power Co., Series G, 6.60% 2033 Teco Finance, Inc. 6.75% 2015 Teco Finance, Inc. 4.00% 2016 Teco Finance, Inc. 5.15% 2020 Sierra Pacific Power Co., General and Refunding Mortgage Notes, Series Q, 5.45% 2013 Nevada Power Co., General and Refunding Mortgage Notes, Series L, 5.875% 2015 Nevada Power Co., General and Refunding Mortgage Notes, Series M, 5.95% 2016 Nevada Power Co., General and Refunding Mortgage Notes, Series S, 6.50% 2018 Abu Dhabi National Energy Co. PJSC (TAQA) 6.165% 20171 Abu Dhabi National Energy Co. PJSC (TAQA) 6.165% 2017 Abu Dhabi National Energy Co. PJSC (TAQA) 6.50% 20361 Texas Competitive Electric Holdings Co. LLC, Term Loan B2, 3.803% 20142,4,5 Texas Competitive Electric Holdings Co. LLC, Series B, 10.25% 2015 Texas Competitive Electric Holdings Co. LLC, Series A, 10.25% 2015 Edison Mission Energy 7.75% 2016 Midwest Generation, LLC, Series B, 8.56% 20164 PSEG Power LLC 7.75% 2011 Public Service Electric and Gas Co., Series E, 5.30% 2018 Virginia Electric and Power Co., Series B, 5.95% 2017 AES Corp. 7.75% 2015 AES Corp. 8.00% 2020 Empresa Nacional de Electricidad SA 8.35% 2013 Empresa Nacional de Electricidad SA 8.625% 2015 Intergen Power 9.00% 20171 SP PowerAssets Ltd. 5.00% 20131 Ameren Corp. 8.875% 2014 PG&E Corp. 5.75% 2014 Pacific Gas and Electric Co. 8.25% 2018 Old Dominion Electric Cooperative, Series 2003-A, 5.676% 20284 Kern River Funding Corp. 4.893% 20181,4 Commonwealth Edison Co., First Mortgage Bonds, Series 105, 5.40% 2011 Colbun SA 6.00% 20201 Korea East-West Power Co., Ltd. 4.875% 20111 Eskom Holdings Ltd. 5.75% 20211 NRG Energy, Inc. 7.375% 2016 Tri-State Generation and Transmission Assn. Inc., Pass Through Trust, Series 2003-A, 6.04% 20181,4 INDUSTRIALS — 2.73% Transportation — 1.40% Continental Airlines, Inc. 8.75% 2011 Continental Airlines, Inc., Series 2001-1, Class A-2, 6.503% 20124 Continental Airlines, Inc., Series 2006-1, Class G, FGIC insured, 0.66% 20152,4 Continental Airlines, Inc., Series 1997-1, Class A, 7.461% 20164 Continental Airlines, Inc., Series 2001-1, Class B, 7.373% 20174 Continental Airlines, Inc., Series 1998-1, Class B, 6.748% 20184 Continental Airlines, Inc., Series 1997-4B, Class B, 6.90% 20184 Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20194 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20194 Continental Airlines, Inc., Series 2000-2, Class B, 8.307% 20194 Continental Airlines, Inc., Series 1999-1, Class A, 6.545% 20204 Continental Airlines, Inc., Series 1999-1, Class B, 6.795% 20204 Continental Airlines, Inc., Series 1999-2, Class A-1, 7.256% 20214 United Air Lines, Inc., Series 2007-1, Class B, 7.336% 20211,4 Continental Airlines, Inc., Series 1999-2, Class B, 7.566% 20214 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20224 Continental Airlines, Inc., Series 2007-1, Class B, 6.903% 20224 Continental Airlines, Inc., Series 2000-2, Class A-1, 7.707% 20224 Continental Airlines, Inc., Series 2000-1, Class A-1, 8.048% 20224 Continental Airlines, Inc., Series 2000-1, Class B, 8.388% 20224 Delta Air Lines, Inc., Series 2001-1, Class A-2, 7.111% 20134 Northwest Airlines, Inc., Term Loan B, 3.81% 20132,4,5 Delta Air Lines, Inc., Series 2002-1, Class G-2, MBIA insured, 6.417% 20144 Northwest Airlines, Inc., Term Loan A, 2.06% 20182,4,5 Delta Air Lines, Inc., Series 2002-1, Class G-1, MBIA insured, 6.718% 20244 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 4.00% 2021 Union Pacific Railroad Co. Pass Through Trust, Series 2001-1, 6.63% 20224 Union Pacific Corp. 6.15% 2037 American Airlines, Inc., Series 2001-1, Class A-2, 6.817% 20124 American Airlines, Inc., Series 2001-2, Class A-1, 6.978% 20124 American Airlines, Inc., Series 2001-2, Class B, 8.608% 20124 AMR Corp. 9.00% 2012 American Airlines, Inc., Series 2001-2, Class A-2, 7.858% 20134 American Airlines, Inc., Series 2001-1, Class B, 7.377% 20194 Burlington Northern Santa Fe LLC 4.30% 2013 Burlington Northern Santa Fe LLC 7.00% 2014 Burlington Northern Santa Fe LLC 5.65% 2017 Burlington Northern Santa Fe LLC 5.75% 2018 Burlington Northern Santa Fe, LLC 3.60% 2020 Burlington Northern Santa Fe LLC 6.15% 2037 Burlington Northern Santa Fe, LLC 5.05% 2041 Norfolk Southern Corp. 5.75% 2016 Norfolk Southern Corp. 5.75% 2018 Norfolk Southern Corp. 5.90% 2019 Norfolk Southern Corp. 7.05% 2037 CEVA Group PLC, Bridge Loan, 9.75% 20152,4,5,8 CEVA Group PLC 11.625% 20161 CEVA Group PLC 8.375% 20171 CEVA Group PLC 11.50% 20181 CSX Corp. 5.75% 2013 CSX Corp. 7.375% 2019 Kansas City Southern Railway Co. 13.00% 2013 Kansas City Southern Railway Co. 8.00% 2015 Navios Maritime Acquisition Corporation and Navios Acquisition Finance (US) Inc. 8.625% 2017 Navios Maritime Holdings Inc. 8.125% 20191 Canadian National Railway Co. 5.55% 2018 Canadian National Railway Co. 6.375% 2037 RailAmerica, Inc. 9.25% 2017 Capital goods — 1.27% Volvo Treasury AB 5.95% 20151 Volvo Treasury AB 5.00% 2017 € BAE Systems 2001 Asset Trust, Series 2001, Class B, 7.156% 20111,4,8 $ BAE Systems 2001 Asset Trust, Series 2001, Class G, MBIA insured, 6.664% 20131,4,8 BAE Systems Holdings Inc. 4.95% 20141 Nortek, Inc. 11.00% 2013 Nortek Inc. 10.00% 20181 Hawker Beechcraft Acquisition Co., LLC, Letter of Credit, 2.207% 20142,4,5 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 2.246% 20142,4,5 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 10.50% 20142,4,5 Hawker Beechcraft Acquisition Co., LLC 8.875% 20152,6 Hawker Beechcraft Acquisition Co., LLC 9.75% 2017 General Electric Capital Corp., Series A, 2.25% 2015 General Electric Capital Corp., Series A, 6.00% 2019 Northrop Grumman Corp. 3.70% 2014 Northrop Grumman Corp. 5.05% 2019 Raytheon Co. 6.40% 2018 Raytheon Co. 6.75% 2018 Raytheon Co. 4.40% 2020 US Investigations Services, Inc., Term Loan B, 3.059% 20152,4,5 US Investigations Services, Inc., Term Loan B, 7.75% 20152,4,5 US Investigations Services, Inc. 10.50% 20151 US Investigations Services, Inc. 11.75% 20161 Ply Gem Industries, Inc. 13.125% 2014 Ply Gem Industries, Inc. 8.25% 20181 United Technologies Corp. 4.50% 2020 DAE Aviation Holdings, Inc. and Standard Aero Ltd., Term Loan B1, 5.31% 20142,4,5 DAE Aviation Holdings, Inc. and Standard Aero Ltd., Term Loan B2, 5.31% 20142,4,5 DAE Aviation Holdings, Inc. 11.25% 20151 Associated Materials, LLC 9.125% 20171 Ashtead Group PLC 8.625% 20151 Ashtead Capital, Inc. 9.00% 20161 Honeywell International Inc. 5.00% 2019 Lockheed Martin Corp. 4.121% 2013 Lockheed Martin Corp. 4.25% 2019 Hutchison Whampoa International Ltd. 6.50% 20131 Odebrecht Finance Ltd 6.00% 20231 Euramax International, Inc. 9.50% 20161 Atlas Copco AB 5.60% 20171 Esterline Technologies Corp. 6.625% 2017 Esterline Technologies Corp. 7.00% 2020 TransDigm Inc. 7.75% 20181 Sequa Corp., Term Loan B, 3.56% 20142,4,5 Huntington Ingalls Industries Inc. 7.125% 20211 Manitowoc Company, Inc. 8.50% 2020 John Deere Capital Corp., Series D, 4.50% 2013 RBS Global, Inc. and Rexnord LLC 11.75% 2016 RBS Global, Inc. and Rexnord LLC 8.50% 2018 H&E Equipment Services, Inc. 8.375% 2016 RSC Equipment Rental, Inc. and RSC Holdings III, LLC 9.50% 2014 RSC Equipment Rental, Inc. and RSC Holdings III, LLC 8.25% 20211 Commercial & professional services — 0.06% ARAMARK Corp. 3.804% 20152 ARAMARK Corp. 8.50% 2015 Waste Management, Inc. 4.60% 2021 Nielsen Finance LLC and Nielsen Finance Co. 11.625% 2014 Nielsen Finance LLC and Nielsen Finance Co. 11.50% 2016 TELECOMMUNICATION SERVICES — 2.44% Verizon Communications Inc. 3.75% 2011 ALLTEL Corp. 7.00% 2012 Verizon Global Funding Corp. 7.375% 2012 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 3.00% 2016 Verizon Communications Inc. 8.50% 2018 Verizon Communications Inc. 8.75% 2018 Verizon Communications Inc. 4.60% 2021 Verizon Communications Inc. 6.00% 2041 Telecom Italia Capital SA 5.25% 2015 Telecom Italia Capital SA 6.999% 2018 Telecom Italia Capital SA 7.175% 2019 Telecom Italia Capital SA 6.375% 2033 Telecom Italia SpA 7.75% 2033 € Telecom Italia Capital SA 7.20% 2036 $ Telecom Italia Capital SA 7.721% 2038 SBC Communications Inc. 5.875% 2012 AT&T Wireless Services, Inc. 8.125% 2012 AT&T Inc. 4.95% 2013 SBC Communications Inc. 5.625% 2016 AT&T Inc. 6.55% 2039 Sprint Capital Corp. 8.375% 2012 Nextel Communications, Inc., Series E, 6.875% 2013 Nextel Communications, Inc., Series F, 5.95% 2014 Nextel Communications, Inc., Series D, 7.375% 2015 Telefónica Emisiones, SAU 3.992% 2016 Telefónica Emisiones, SAU 4.375% 2016 € Telefónica Emisiones, SAU 5.134% 2020 $ Telefónica Emisiones, SAU 5.462% 2021 France Télécom 4.375% 2014 France Télécom 2.125% 2015 Vodafone Group PLC, Term Loan, 6.875% 20154,5,6,8 Vodafone Group PLC 5.625% 2017 Vodafone Group PLC 5.45% 2019 Wind Acquisition SA 11.75% 20171 Wind Acquisition SA 7.25% 20181 Cricket Communications, Inc. 10.00% 2015 Cricket Communications, Inc. 7.75% 2016 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20151 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20151 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20171 Deutsche Telekom International Finance BV 4.875% 2014 Deutsche Telekom International Finance BV 9.25% 2032 Digicel Group Ltd. 12.00% 20141 Digicel Group Ltd. 8.875% 20151 LightSquared, Term Loan B, 12.00% 20144,5,6 Koninklijke KPN NV 8.375% 2030 PCCW-HKT Capital Ltd. 8.00% 20111,2 American Tower Corp. 4.625% 2015 Trilogy International Partners, LLC, 10.25% 20161 América Móvil, SAB de CV 5.00% 2020 América Móvil, SAB de CV 8.46% 2036 MXN27,000 SK Telecom Co., Ltd. 4.25% 20111 $ Singapore Telecommunications Ltd. 6.375% 2011 Singapore Telecommunications Ltd. 6.375% 20111 Frontier Communications Corp. 8.25% 2017 Crown Castle International Corp. 9.00% 2015 Crown Castle International Corp. 7.75% 20171 Intelsat Jackson Holding Co. 8.50% 20191 Hawaiian Telcom, Inc. 9.00% 20152,4,5,6 Orascom Telecom 7.875% 20141 SBA Telecommunications, Inc. 8.00% 2016 Syniverse Holdings, Inc. 9.125% 20191 Sorenson Communications 10.50% 20151 HEALTH CARE — 2.34% Pharmaceuticals, biotechnology & life sciences — 1.30% Roche Holdings Inc. 5.00% 20141 Roche Holdings Inc. 6.00% 20191 Roche Holdings Inc. 7.00% 20391 Pfizer Inc 4.45% 2012 Pfizer Inc 5.35% 2015 Pfizer Inc 6.20% 2019 Biogen Idec Inc. 6.00% 2013 Biogen Idec Inc. 6.875% 2018 Elan Finance PLC and Elan Finance Corp. 8.875% 2013 Elan Finance PLC and Elan Finance Corp. 8.75% 2016 Elan Finance PLC and Elan Finance Corp. 8.75% 20161 GlaxoSmithKline Capital Inc. 4.85% 2013 GlaxoSmithKline Capital Inc. 5.65% 2018 GlaxoSmithKline Capital Inc. 6.375% 2038 Novartis Capital Corp. 1.90% 2013 Novartis Capital Corp. 4.125% 2014 Novartis Securities Investment Ltd. 5.125% 2019 Abbott Laboratories 2.70% 2015 Abbott Laboratories 5.125% 2019 Schering-Plough Corp. 5.30% 20132 Schering-Plough Corp. 5.375% 2014 € Schering-Plough Corp. 6.00% 2017 $ Sanofi-aventis SA 0.618% 20142 Sanofi-aventis SA 2.625% 2016 AstraZeneca PLC 5.40% 2012 Grifols Inc 8.25% 20181 Patheon Inc. 8.625% 20171 Quintiles Transnational 9.50% 20141,2,6 Endo Pharmaceuticals Holdings Inc. 7.00% 20201 Health care equipment & services — 1.04% Boston Scientific Corp. 6.25% 2015 Boston Scientific Corp. 6.00% 2020 Boston Scientific Corp. 7.00% 2035 Boston Scientific Corp. 7.375% 2040 UnitedHealth Group Inc. 6.00% 2017 UnitedHealth Group Inc. 3.875% 2020 UnitedHealth Group Inc. 4.70% 2021 UnitedHealth Group Inc. 5.70% 2040 Cardinal Health, Inc. 5.50% 2013 Cardinal Health, Inc. 4.00% 2015 Cardinal Health, Inc. 4.625% 2020 Allegiance Corp. 7.00% 2026 Express Scripts Inc. 5.25% 2012 Express Scripts Inc. 6.25% 2014 VWR Funding, Inc., Series B, 10.25% 20152,6 PTS Acquisition Corp. 9.50% 20152,6 Aetna Inc. 5.75% 2011 Aetna Inc. 3.95% 2020 Coventry Health Care, Inc. 6.30% 2014 Coventry Health Care, Inc. 5.95% 2017 Medco Health Solutions, Inc. 2.75% 2015 Surgical Care Affiliates, Inc. 8.875% 20151,2,6 Surgical Care Affiliates, Inc. 10.00% 20171 Tenet Healthcare Corp. 7.375% 2013 Tenet Healthcare Corp. 9.25% 2015 Bausch & Lomb Inc. 9.875% 2015 Multiplan Inc. 9.875% 20181 Symbion Inc. 11.75% 20152,6 McKesson Corp. 3.25% 2016 McKesson Corp. 4.75% 2021 Biogen Idec Inc. 6.00% 2013 McKesson Corp. 6.00% 2041 HealthSouth Corp. 10.75% 2016 Vanguard Health Systems Inc. 0% 20161 Rotech Healthcare Inc. 10.50% 20181 HCA Inc. 9.125% 2014 HCA Inc. 9.25% 2016 HCA Inc. 9.625% 20162,6 Merge Healthcare Inc 11.75% 2015 WellPoint, Inc. 4.35% 2020 CONSUMER STAPLES — 1.47% Food, beverage & tobacco — 0.75% Anheuser-Busch InBev NV 2.50% 2013 Anheuser-Busch InBev NV 7.20% 2014 Anheuser-Busch InBev NV 3.625% 2015 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 8.625% 2017 € Anheuser-Busch InBev NV 6.875% 2019 $ Anheuser-Busch InBev NV 7.75% 2019 Anheuser-Busch InBev NV 5.00% 2020 Anheuser-Busch InBev NV 5.375% 2020 Coca-Cola Co. 1.50% 2015 Coca-Cola Co. 3.15% 2020 Altria Group, Inc. 9.25% 2019 Altria Group, Inc. 9.95% 2038 Altria Group, Inc. 10.20% 2039 PepsiCo, Inc. 3.10% 2015 PepsiCo, Inc. 4.875% 2040 British American Tobacco International Finance PLC 9.50% 20181 Kraft Foods Inc. 2.625% 2013 CEDC Finance Corp. 9.125% 20161 BFF International Ltd. 7.25% 20201 Smithfield Foods, Inc., Series B, 7.75% 2013 81 87 Smithfield Foods, Inc. 10.00% 2014 Smithfield Foods, Inc. 7.75% 2017 Constellation Brands, Inc. 8.375% 2014 Constellation Brands, Inc. 7.25% 2017 Tyson Foods, Inc. 10.50% 2014 Tyson Foods, Inc. 7.35% 20162 TreeHouse Foods, Inc. 7.75% 2018 Cott Beverages Inc. 8.375% 2017 Food & staples retailing — 0.71% Kroger Co. 5.00% 2013 Kroger Co. 7.50% 2014 Kroger Co. 3.90% 2015 Kroger Co. 6.40% 2017 The Kroger Co. 7.00% 2018 Delhaize Group 5.875% 2014 Delhaize Group 6.50% 2017 Delhaize Group 5.70% 2040 Wal-Mart Stores, Inc. 2.875% 2015 Wal-Mart Stores, Inc. 5.80% 2018 Wal-Mart Stores, Inc. 3.25% 2020 Rite Aid Corp. 9.75% 2016 Rite Aid Corp. 10.375% 2016 Rite Aid Corp. 10.25% 2019 Safeway Inc. 6.25% 2014 Safeway Inc. 5.00% 2019 Safeway Inc. 3.95% 2020 Tesco PLC 5.50% 20171 Tops Holding Corp. and Tops Markets, LLC. 10.125% 2015 SUPERVALU INC. 7.50% 2012 Albertson’s, Inc. 7.25% 2013 SUPERVALU INC. 7.50% 2014 SUPERVALU INC. 8.00% 2016 Stater Bros. Holdings Inc. 7.75% 2015 Stater Bros. Holdings Inc. 7.375% 20181 Costco Wholesale Corp. 5.30% 2012 Ingles Markets, Inc. 8.875% 2017 Household & personal products — 0.01% Spectrum Brands Inc. 9.50% 20181 Procter & Gamble Co. 3.50% 2015 INFORMATION TECHNOLOGY — 0.91% Semiconductors & semiconductor equipment — 0.37% Freescale Semiconductor, Inc. 8.875% 2014 Freescale Semiconductor, Inc. 9.125% 20142,6 Freescale Semiconductor, Inc. 10.125% 2016 Freescale Semiconductor, Inc. 9.25% 20181 Freescale Semiconductor, Inc. 10.125% 20181 NXP BV and NXP Funding LLC 3.053% 20132 NXP BV and NXP Funding LLC 10.00% 20139 NXP BV and NXP Funding LLC 7.875% 2014 NXP BV and NXP Funding LLC 8.625% 2015 € NXP BV and NXP Funding LLC 9.50% 2015 $ NXP BV and NXP Funding LLC 9.75% 20181 KLA-Tencor Corp. 6.90% 2018 National Semiconductor Corp. 6.15% 2012 National Semiconductor Corp. 6.60% 2017 Advanced Micro Devices, Inc. 8.125% 2017 Software & services — 0.34% First Data Corp., Term Loan B2, 3.002% 20142,4,5 First Data Corp. 9.875% 2015 First Data Corp. 9.875% 2015 First Data Corp. 10.55% 20156 First Data Corp. 11.25% 2016 First Data Corp. 7.375% 20191 First Data Corp. 8.25% 20211 First Data Corp. 12.625% 20211 First Data Corp. 8.75% 20221,2,6 International Business Machines Corp. 2.00% 2016 International Business Machines Corp. 5.60% 2039 SunGard Data Systems Inc. 7.375% 20181 SunGard Data Systems Inc. 7.625% 20201 Technology hardware & equipment — 0.20% Cisco Systems, Inc. 0.559% 20142 Cisco Systems, Inc. 2.90% 2014 Cisco Systems, Inc. 5.50% 2016 Cisco Systems, Inc. 4.95% 2019 Cisco Systems, Inc. 4.45% 2020 Sanmina-SCI Corp. 3.06% 20141,2 Sanmina-SCI Corp. 8.125% 2016 Jabil Circuit, Inc. 8.25% 2018 MATERIALS — 0.88% ArcelorMittal 5.375% 2013 ArcelorMittal 3.75% 2015 ArcelorMittal 3.75% 2016 ArcelorMittal 9.85% 2019 ArcelorMittal 5.50% 2021 ArcelorMittal 7.00% 2039 ArcelorMittal 6.75% 2041 International Paper Co. 7.40% 2014 International Paper Co. 7.95% 2018 Rio Tinto Finance (USA) Ltd. 8.95% 2014 Rio Tinto Finance (USA) Ltd. 9.00% 2019 Dow Chemical Co. 7.60% 2014 Dow Chemical Co. 5.70% 2018 Cliffs Natural Resources Inc. 4.875% 2021 Cliffs Natural Resources Inc. 6.25% 2040 POSCO 4.25% 20201 Georgia Gulf Corp. 9.00% 20171 CEMEX Finance LLC 9.50% 2016 CEMEX Finance LLC 9.50% 20161 CEMEX SA 9.25% 20201 BHP Billiton Finance (USA) Ltd. 5.50% 2014 Reynolds Group 7.75% 20161 Reynolds Group 7.125% 20191 E.I. du Pont de Nemours and Co. 0.728% 20142 E.I. du Pont de Nemours and Co. 5.25% 2016 Anglo American Capital PLC 2.15% 20131 JMC Steel Group Inc. 8.25% 20181 Ball Corp. 7.125% 2016 Ball Corp. 6.75% 2020 Ball Corp. 5.75% 2021 Packaging Dynamics Corp. 8.75% 20161 Airgas, Inc. 7.125% 2018 Yara International ASA 7.875% 20191 Plastipak Holdings, Inc. 8.50% 20151 Praxair, Inc. 4.375% 2014 Praxair, Inc. 4.625% 2015 Arbermarle Corp. 5.10% 2015 ICI Wilmington, Inc. 5.625% 2013 Owens-Brockway Glass Container Inc. 6.75% 2014 Owens-Brockway Glass Container Inc. 7.375% 2016 Ardagh Packaging Finance 7.375% 2017 € Ardagh Packaging Finance 7.375% 20171 $ Ardagh Packaging Finance 9.125% 20201 Graphic Packaging International, Inc. 9.50% 2017 Graphic Packaging International, Inc. 7.875% 2018 Smurfit Capital Funding PLC 7.50% 2025 Potash Corp. of Saskatchewan Inc. 5.875% 2036 MacDermid 9.50% 20171 Fibria Overseas Finance Ltd. 6.75% 20211 LBI Escrow Corp 8.00% 20171 Rockwood Specialties Group, Inc. 7.625% 2014 € Solutia Inc. 8.75% 2017 $ Newpage Corp. 11.375% 2014 Nalco Co. 8.25% 2017 Total corporate bonds & notes MORTGAGE-BACKED OBLIGATIONS — 29.11% FEDERAL AGENCY MORTGAGE-BACKED OBLIGATIONS4 — 23.27% Fannie Mae 4.89% 2012 Fannie Mae 3.309% 2017 Fannie Mae, Series 2002-15, Class PG, 6.00% 2017 Fannie Mae 4.00% 2019 Fannie Mae 4.50% 2019 Fannie Mae 4.50% 2019 Fannie Mae 5.50% 2019 Fannie Mae 5.50% 2020 Fannie Mae 5.50% 2020 Fannie Mae 11.165% 20202 95 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 5.00% 2023 Fannie Mae 5.50% 2023 Fannie Mae 5.50% 2023 Fannie Mae 6.00% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 6.00% 2024 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 Fannie Mae 3.00% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae, Series 2001-4, Class GA, 9.889% 20252 Fannie Mae, Series 2001-4, Class NA, 11.667% 20252 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.641% 20262 Fannie Mae 4.50% 2026 Fannie Mae 6.00% 2026 Fannie Mae 5.50% 2027 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae, Series 1998-W5, Class B3, 6.50% 2028 Fannie Mae, Series 2002-W7, Class A-5, 7.50% 2029 Fannie Mae, Series 2001-25, Class ZA, 6.50% 2031 Fannie Mae, Series 2001-20, Class E, 9.619% 20312 48 55 Fannie Mae 6.50% 2032 Fannie Mae 6.50% 2034 Fannie Mae, Series 2005-68, Class PG, 5.50% 2035 Fannie Mae, Series 2006-51, Class PO, principal only, 0% 2036 Fannie Mae, Series 2006-32, Class OA, principal only, 0% 2036 Fannie Mae, Series 2006-96, Class OP, principal only, 0% 2036 Fannie Mae, Series 2006-101, Class PC, 5.50% 2036 Fannie Mae 5.50% 2036 Fannie Mae, Series 2006-106, Class HG, 6.00% 2036 Fannie Mae, Series 2006-43, Class PX, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.50% 2036 Fannie Mae 6.50% 2036 Fannie Mae 7.00% 2036 Fannie Mae 7.00% 2036 Fannie Mae 7.50% 2036 Fannie Mae 7.50% 2036 Fannie Mae 8.00% 2036 Fannie Mae 5.50% 2037 Fannie Mae, Series 2007-40, Class PT, 5.50% 2037 Fannie Mae 5.50% 2037 Fannie Mae 5.501% 20372 Fannie Mae 5.51% 20372 Fannie Mae 5.607% 20372 Fannie Mae 5.707% 20372 Fannie Mae 5.754% 20372 Fannie Mae 5.79% 20372 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae, Series 2007-24, Class P, 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 91 99 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 91 Fannie Mae 7.50% 2037 68 75 Fannie Mae 8.00% 2037 Fannie Mae 8.00% 2037 Fannie Mae 8.00% 2037 Fannie Mae 4.918% 20382 Fannie Mae 5.358% 20382 Fannie Mae 5.48% 20382 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.606% 20382 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.50% 2038 Fannie Mae 6.50% 2038 Fannie Mae 3.561% 20392 Fannie Mae 3.60% 20392 Fannie Mae 3.608% 20392 Fannie Mae 3.633% 20392 Fannie Mae 3.674% 20392 Fannie Mae 3.758% 20392 Fannie Mae 3.774% 20392 Fannie Mae 3.814% 20392 Fannie Mae 3.816% 20392 Fannie Mae 3.844% 20392 Fannie Mae 3.901% 20392 Fannie Mae 3.939% 20392 Fannie Mae 3.959% 20392 Fannie Mae 5.00% 2039 Fannie Mae 5.00% 2039 Fannie Mae 5.00% 2039 Fannie Mae 5.118% 20392 Fannie Mae 5.50% 2039 Fannie Mae 5.50% 2039 Fannie Mae 5.50% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 3.142% 20402 Fannie Mae 3.202% 20402 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.634% 20402 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.50% 2040 Fannie Mae 5.50% 2040 Fannie Mae 5.50% 2040 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.50% 2041 Fannie Mae 6.00% 2041 Fannie Mae, Series 2001-T10, Class A-1, 7.00% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae, Series 2002-W1, Class 2A, 7.244% 20422 Fannie Mae 6.00% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.50% 2047 Freddie Mac, Series K701, Class A2, 3.882% 2017 Freddie Mac, Series 2890, Class KT, 4.50% 2019 Freddie Mac 5.50% 2019 Freddie Mac, Series K009, Class A1, 2.757% 2020 Freddie Mac, Series K010, Class A1, 3.32% 20202 Freddie Mac, Series K011, Class A2, 4.084% 20208 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac, Series 2922, Class EL, 4.50% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 42 45 Freddie Mac, Series 1617, Class PM, 6.50% 2023 Freddie Mac 5.00% 2024 Freddie Mac 3.50% 2025 Freddie Mac 4.00% 2025 Freddie Mac 4.50% 2025 Freddie Mac 4.50% 2025 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 5.50% 2027 Freddie Mac 6.00% 2027 Freddie Mac, Series 2153, Class GG, 6.00% 2029 Freddie Mac, Series 2122, Class QM, 6.25% 2029 Freddie Mac 2.71% 20352 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3136, Class OP, principal only, 0% 2036 Freddie Mac, Series 3149, Class MO, principal only, 0% 2036 Freddie Mac, Series 3147, Class OD, principal only, 0% 2036 Freddie Mac, Series 3149, Class AO, principal only, 0% 2036 Freddie Mac, Series 3156, Class PO, principal only, 0% 2036 75 64 Freddie Mac, Series 3257, Class PA, 5.50% 2036 Freddie Mac, Series 3233, Class PA, 6.00% 2036 Freddie Mac, Series 3156, Class NG, 6.00% 2036 Freddie Mac, Series 3286, Class JN, 5.50% 2037 Freddie Mac, Series 3318, Class JT, 5.50% 2037 Freddie Mac, Series 3312, Class PA, 5.50% 2037 Freddie Mac 5.50% 2037 Freddie Mac 5.50% 2037 Freddie Mac 5.515% 20372 Freddie Mac 5.678% 20372 Freddie Mac 5.78% 20372 Freddie Mac 5.929% 20372 Freddie Mac, Series 3271, Class OA, 6.00% 2037 Freddie Mac 6.00% 2037 Freddie Mac 7.00% 2037 Freddie Mac 7.00% 2037 Freddie Mac 7.00% 2037 Freddie Mac 7.50% 2037 Freddie Mac 4.817% 20382 Freddie Mac 5.055% 20382 Freddie Mac 5.273% 20382 Freddie Mac 5.50% 2038 Freddie Mac 5.549% 20382 Freddie Mac 6.00% 2038 Freddie Mac 6.50% 2038 Freddie Mac 3.714% 20392 Freddie Mac 3.931% 20392 Freddie Mac 5.00% 2039 Freddie Mac 5.50% 2039 Freddie Mac 3.151% 20402 Freddie Mac 6.50% 2047 Freddie Mac 6.50% 2047 Freddie Mac 7.00% 2047 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 3.50% 2025 Government National Mortgage Assn. 3.50% 2025 Government National Mortgage Assn. 3.50% 2025 Government National Mortgage Assn., Series 2005-58, Class NO, principal only, 0% 2035 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 3.50% 2039 Government National Mortgage Assn. 3.50% 2039 Government National Mortgage Assn. 3.50% 2039 Government National Mortgage Assn. 4.50% 2039 Government National Mortgage Assn. 3.50% 2040 Government National Mortgage Assn. 3.50% 2040 Government National Mortgage Assn. 3.50% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 3.50% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.50% 2041 FDIC Structured Sale Guaranteed Notes, Series 2010-L1A, Class A-1, 0% 20111 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20191 FDIC Structured Sale Guaranteed Notes, Series 2010-S1, Class 1-A, 0.796% 20481,2 NGN, Series 2010-R2, Class 1A, 0.629% 20172,8 NGN, Series 2011-R3, Class 1A, 0.672% 20202,8 NGN, Series 2011-R1, Class 1A, 0.709% 20202 COMMERCIAL MORTGAGE-BACKED SECURITIES4 — 4.27% J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-C3, Class A-1, 4.20% 2035 33 33 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CBX, Class A-5, 4.654% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC12, Class A-3B, 5.352% 20372 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-C3, Class A-3, 4.545% 2042 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP4, Class A-3A1, 4.871% 2042 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3, Class A-4A, 4.936% 20422 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP5, Class A-2, 5.198% 2044 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-CIBC14, Class A-4, 5.481% 20442 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP7, Class A-4, 5.863% 20452 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C3A, Class A-2, 3.673% 20461 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP1, Class A-2, 4.625% 2046 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-CB19, Class A-4, 5.738% 20492 CS First Boston Mortgage Securities Corp., Series 2001-CKN5, Class A-4, 5.435% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CK3, Class A-4, 6.53% 2034 CS First Boston Mortgage Securities Corp., Series 2002-CP5, Class A-1, 4.106% 2035 CS First Boston Mortgage Securities Corp., Series 2002-CKP1, Class F, 7.067% 20351,2 CS First Boston Mortgage Securities Corp., Series 2001-CK6, Class A-3, 6.387% 2036 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-2, 4.183% 2037 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-3, 4.499% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C3, Class A-AB, 4.614% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C2, Class A-MFX, 4.877% 2037 CS First Boston Mortgage Securities Corp., Series 2004-C1, Class E, 5.015% 20371 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C5, Class A-AB, 5.10% 20382 CS First Boston Mortgage Securities Corp., Series 2004-C4, Class A-4, 4.283% 2039 CS First Boston Mortgage Securities Corp., Series 2006-C5, Class A-3, 5.311% 2039 CS First Boston Mortgage Securities Corp., Series 2006-C1, Class A-3, 5.441% 20392 CS First Boston Mortgage Securities Corp., Series 2006-C2, Class A-3, 5.66% 20392 CS First Boston Mortgage Securities Corp., Series 2007-C4, Class A-4, 5.802% 20392 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20402 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-2, 5.117% 2037 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-5, 5.224% 20372 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20372 Greenwich Capital Commercial Funding Corp., Series 2006-GG7, Class A-4, 5.89% 20382 Greenwich Capital Commercial Funding Corp., Series 2007-GG9, Class A-4, 5.444% 2039 Fannie Mae, Series 2001-T6B, 6.088% 2011 Fannie Mae, Series 2003-T1, Class B, 4.491% 2012 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20371 American Tower Trust I, Series 2007-1A, Class B, 5.537% 20371 American Tower Trust I, Series 2007-1A, Class C, 5.615% 20371 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20371 American Tower Trust I, Series 2007-1A, Class E, 6.249% 20371 American Tower Trust I, Series 2007-1A, Class F, 6.639% 20371 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class A-4, 5.222% 20442 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP6, Class A-4, 5.475% 20432 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP8, Class A-4, 5.399% 2045 GE Commercial Mortgage Corp., Series 2004-C3, Class B, 5.265% 20392 GE Commercial Mortgage Corp., Series 2004-C2, Class B, 4.983% 2040 GE Commercial Mortgage Corp., Series 2006-C1, Class A-4, 5.174% 20442 DBUBS Mortgage Trust, Series 2011-LC1A, Class A1, 3.742% 20461 Merrill Lynch Mortgage Trust, Series 2005-CKI1, Class AM, 5.232% 20372 Merrill Lynch Mortgage Trust, Series 2005-CIP1, Class A-3-A, 4.949% 20382 Merrill Lynch Mortgage Trust, Series 2006-C1, Class A-3, 5.669% 20392 Merrill Lynch Mortgage Trust, Series 2004-BPC1, Class A-5, 4.855% 20412 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class A-4, 4.747% 20432 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class AM, 4.805% 20432 Merrill Lynch Mortgage Trust, Series 2006-C2, Class A-4, 5.742% 20432 Wachovia Bank Commercial Mortgage Trust, Series 2003-C9, Class A-3, 4.608% 2035 Wachovia Bank Commercial Mortgage Trust, Series 2005-C18, Class A-PB, 4.807% 2042 Wachovia Bank Commercial Mortgage Trust, Series 2005-C20, Class A-7, 5.118% 20422 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-2, 5.242% 2044 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-4, 5.27% 20442 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-PB, 5.275% 20442 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23, Class A-PB, 5.446% 2045 ML-CFC Commercial Mortgage Trust, Series 2006-4, Class A-3, 5.172% (undated)2 L.A. Arena Funding, LLC, Series 1, Class A, 7.656% 20261,8 Banc of America Commercial Mortgage Inc., Series 2004-5, Class A-3, 4.561% 2041 Banc of America Commercial Mortgage Inc., Series 2004-5, Class A-AB, 4.673% 2041 Banc of America Commercial Mortgage Inc., Series 2005-3, Class A-2, 4.501% 2043 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-4, 5.115% 20452 Banc of America Commercial Mortgage Inc., Series 2006-4, Class A-4, 5.634% 2046 Banc of America Commercial Mortgage Inc., Series 2007-3, Class A-4, 5.658% (undated)2 Bear Stearns Commercial Mortgage Securities Inc., Series 1999-C1, Class X, interest only, 0.452% 20311,2 Bear Stearns Commercial Mortgage Securities Inc., Series 1999-WF2, Class X, interest only, 0.685% 20312 Bear Stearns Commercial Mortgage Securities Inc., Series 2002-PBW1, Class A-1, 3.97% 2035 Bear Stearns Commercial Mortgage Securities Inc., Series 2001-TOP2, Class D, 6.94% 20351 Bear Stearns Commercial Mortgage Securities Inc., Series 2004-PWR6, Class A-4, 4.521% 2041 Bear Stearns Commercial Mortgage Securities Inc., Series 2005-PWR9, Class A-3, 4.868% 2042 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20351 Crown Castle Towers LLC, Series 2010-5, Class C, 4.174% 20371 Crown Castle Towers LLC, Series 2010-2, Class C, 5.495% 20371 Commercial Mortgage Trust, Series 2003-LNB1, Class A-2, 4.084% 2038 Commercial Mortgage Trust, Series 2004-LNB2, Class A-3, 4.221% 2039 Citigroup Commercial Mortgage Trust, Series 2006-C4, Class A-3, 5.733% (undated)2 COBALT CMBS Commercial Mortgage Trust, Series 2006-C1, Class A-2, 5.174% 2048 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class A-2, 5.103% 2030 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class A-4, 5.197% 20302 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.203% 20422 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-4, 5.54% 2041 GE Capital Commercial Mortgage Corp., Series 2001-1, Class A-2, 6.531% 2033 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-2, 4.996% 2037 GE Capital Commercial Mortgage Corp., Series 2001-3, Class A-2, 6.07% 2038 Salomon Brothers Commercial Mortgage Trust, Series 2001-C2, Class A-3, 6.499% 2036 Morgan Stanley Dean Witter Capital I Trust, Series 2003-TOP9, Class A-1, 3.98% 2036 32 32 OTHER MORTGAGE-BACKED SECURITIES4 — 0.80% Nykredit 4.00% 2035 DKr275,955 Nationwide Building Society, Series 2007-2, 5.50% 20121 $ Bank of America 5.50% 20121 HBOS Treasury Services PLC 5.00% 20111 HBOS Treasury Services PLC 5.25% 20171 HBOS Treasury Services PLC 5.25% 2017 Northern Rock PLC 5.625% 20171 Compagnie de Financement Foncier 2.125% 20131 Compagnie de Financement Foncier 2.25% 20141 Barclays Bank PLC 2.50% 20151 Barclays Bank PLC 4.00% 2019 € Bank of Montreal 2.85% 20151 $ Bank of Montreal 2.625% 20161 Royal Bank of Canada 3.125% 20151 Canadian Imperial Bank 2.75% 20161 DEPFA ACS Bank 5.125% 20371 Swedbank Hypotek AB 2.95% 20161 DnB NOR ASA 2.90% 20161 COLLATERALIZED MORTGAGE-BACKED OBLIGATIONS (PRIVATELY ORIGINATED)4 — 0.77% Structured Adjustable Rate Mortgage Loan Trust, Series 2006-8, Class 3-AF, 0.63% 20362 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-2, Class 5-A-1, 5.786% 20362 Structured Adjustable Rate Mortgage Loan Trust, Series 2007-6, Class 3-A-1, 5.344% 20372 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-12, Class 2-A1, 5.455% 20372 WaMu Mortgage Pass-Through Certificates Trust, Series 2004-AR11, Class A, 2.715% 20342 WaMu Mortgage Pass-Through Certificates Trust, Series 2007-HY7, Class 2-A1, 5.593% 20372 Residential Accredit Loans, Inc., Series 2005-QR1, Class A, 6.00% 2034 American General Mortgage Loan Trust, Series 2006-1, Class A-5, 5.75% 20351,2 American General Mortgage Loan Trust, Series 2010-1A, Class A-1, 5.15% 20581,2 IndyMac IMSC Mortgage Loan Trust, Series 2007-F2, Class 2-A-1, 6.50% 2037 J.P. Morgan Alternative Loan Trust, Series 2006-A1, Class 2-A-1, 2.725% 20362 J.P. Morgan Alternative Loan Trust, Series 2006-A2, Class 5-A-1, 5.943% 20362 TBW Mortgage-backed Trust, Series 2007-2, Class A-4-B, 0.67% 20372 Countrywide Alternative Loan Trust, Series 2004-14T2, Class A-2, 5.50% 2034 Countrywide Alternative Loan Trust, Series 2004-36CB, Class 1-A-1, 6.00% 2035 Thornburg Mortgage Securities Trust, Series 2006-5, Class A-1, 0.37% 20462 Bear Stearns ALT-A Trust, Series 2006-2, Class II-4-A-1, 5.577% 20362 CS First Boston Mortgage Securities Corp., Series 2002-30, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2002-34, Class I-A-1, 7.50% 2032 35 35 CS First Boston Mortgage Securities Corp., Series 2003-21, Class V-A-1, 6.50% 2033 CS First Boston Mortgage Securities Corp., Series 2003-29, Class V-A-1, 7.00% 2033 37 38 CS First Boston Mortgage Securities Corp., Series 2004-5, Class IV-A-1, 6.00% 2034 CS First Boston Mortgage Securities Corp., Series 2007-1, Class 1-A-6A, 5.863% 20372 GSR Mortgage Loan Trust, Series 2006-2F, Class 3A-4, 6.00% 2036 IndyMac INDX Mortgage Loan Trust, Series 2006-AR25, Class 3-A-1, 5.399% 20362 CHL Mortgage Pass-Through Trust, Series 2004-HYB6, Class A-3, 3.079% 20342 CHL Mortgage Pass-Through Trust, Series 2007-HY5, Class 1-A-1, 5.758% 20472 CHL Mortgage Pass-Through Trust, Series 2007-HY4, Class 1-A-1, 5.783% 20472 Bear Stearns ARM Trust, Series 2004-3, Class II-A, 2.684% 20342 Citigroup Mortgage Loan Trust, Inc., Series 2007-AR5, Class 1-A2A, 5.223% 20372 J.P. Morgan Mortgage Trust, Series 2006-A3, Class 3-A-3, 5.71% 20362 Banc of America Mortgage Securities Inc., Series 2003-I, Class 3-A1, 3.257% 20332 Washington Mutual Mortgage, WMALT Series 2007-2, Class 3-A-1, 5.50% 2022 Harborview Mortgage Loan Trust, Series 2006-6, Class 1A, 2.893% 20362 Total mortgage-backed obligations BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 27.77% U.S. Treasury 0.875% 2011 U.S. Treasury 1.125% 2011 U.S. Treasury 5.00% 2011 U.S. Treasury 0.50% 2012 U.S. Treasury 0.625% 2012 U.S. Treasury 1.00% 2012 U.S. Treasury 1.00% 2012 U.S. Treasury 1.125% 2012 U.S. Treasury 1.375% 2012 U.S. Treasury 1.875% 2012 U.S. Treasury 4.00% 2012 U.S. Treasury 4.50% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 0.625% 2013 U.S. Treasury 0.75% 2013 U.S. Treasury 1.125% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.50% 2013 U.S. Treasury 2.00% 2013 U.S. Treasury 1.875% 201310 U.S. Treasury 2.75% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 3.375% 2013 U.S. Treasury 3.875% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.25% 2014 U.S. Treasury 1.75% 201411 U.S. Treasury 1.875% 2014 U.S. Treasury 2.00% 201410 U.S. Treasury 2.375% 2014 U.S. Treasury 1.25% 2015 U.S. Treasury 1.75% 2015 U.S. Treasury 1.625% 201510 U.S. Treasury 1.875% 2015 U.S. Treasury 1.875% 201510 U.S. Treasury 2.125% 2015 U.S. Treasury 4.25% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 2.00% 2016 U.S. Treasury 2.375% 2016 U.S. Treasury 2.50% 201610 U.S. Treasury 3.00% 2016 U.S. Treasury 3.25% 2016 U.S. Treasury 4.50% 2016 U.S. Treasury 5.125% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 1.875% 2017 U.S. Treasury 2.50% 2017 U.S. Treasury 3.25% 2017 U.S. Treasury 4.25% 2017 U.S. Treasury 4.625% 2017 U.S. Treasury 8.75% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 2.625% 2018 U.S. Treasury 3.50% 2018 U.S. Treasury 3.75% 2018 U.S. Treasury 4.00% 2018 U.S. Treasury 2.125% 201910 U.S. Treasury 2.75% 2019 U.S. Treasury 8.125% 2019 U.S. Treasury 2.625% 2020 U.S. Treasury 3.50% 2020 U.S. Treasury 3.625% 2020 U.S. Treasury 8.50% 2020 U.S. Treasury 8.75% 2020 U.S. Treasury 3.625% 2021 U.S. Treasury 8.00% 2021 U.S. Treasury 7.125% 2023 U.S. Treasury 7.50% 2024 U.S. Treasury 6.875% 2025 U.S. Treasury 7.625% 2025 U.S. Treasury 6.00% 2026 U.S. Treasury 6.125% 2027 U.S. Treasury 6.25% 2030 U.S. Treasury 4.50% 2036 U.S. Treasury 4.375% 2038 65 64 U.S. Treasury 4.50% 2038 U.S. Treasury 3.50% 2039 U.S. Treasury 4.25% 2039 U.S. Treasury 4.375% 2039 U.S. Treasury 4.50% 2039 U.S. Treasury 3.875% 2040 U.S. Treasury 4.25% 2040 U.S. Treasury 4.375% 2040 U.S. Treasury 4.625% 2040 U.S. Treasury 4.75% 2041 Fannie Mae 0.625% 2012 Fannie Mae, Series 2, 1.25% 2012 Fannie Mae 1.75% 2013 Fannie Mae 2.50% 2014 Fannie Mae 5.375% 2016 Freddie Mac 5.25% 2011 Freddie Mac 1.125% 2012 Freddie Mac 1.75% 2012 Freddie Mac 2.125% 2012 Freddie Mac 2.50% 2014 Freddie Mac 3.00% 2014 Freddie Mac 5.50% 2016 Federal Home Loan Bank 1.75% 2012 Federal Home Loan Bank, Series 363, 4.50% 2012 Federal Home Loan Bank 3.625% 2013 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.309% 20122 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.313% 20122 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.25% 2012 CoBank ACB 7.875% 20181 CoBank ACB 0.91% 20221,2 United States Government Agency-Guaranteed (FDIC insured), Ally Financial Inc. 1.75% 2012 United States Government Agency-Guaranteed (FDIC insured), Ally Financial Inc. 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 3.25% 2012 United States Government Agency-Guaranteed (FDIC insured), State Street Corp. 2.15% 2012 Tennessee Valley Authority, Series A, 3.875% 2021 Tennessee Valley Authority 5.25% 2039 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.375% 2012 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 2.625% 2014 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 3.00% 2014 United States Government Agency-Guaranteed (FDIC insured), John Deere Capital Corp. 2.875% 2012 Federal Agricultural Mortgage Corp. 5.125% 20171 United States Agency for International Development, Republic of Egypt 4.45% 2015 Private Export Funding Corp., Series W, 5.00% 2016 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 6.70% Polish Government, Series 0414, 5.75% 2014 PLN58,696 Polish Government 3.875% 2015 $ Polish Government, Series 1017, 5.25% 2017 PLN255,245 Polish Government 6.375% 2019 $ South Korean Government, Series 1303, 5.25% 2013 KRW31,498,750 South Korean Government 4.25% 2014 South Korean Government 4.75% 2014 South Korean Government 5.00% 2014 South Korean Government 5.75% 2014 $ South Korean Government 5.25% 2015 KRW28,330,000 South Korean Government 5.50% 2017 United Mexican States Government, Series MI10, 9.50% 2014 MXN262,800 United Mexican States Government, Series M10, 7.25% 2016 United Mexican States Government 3.50% 201710 United Mexican States Government Global 5.95% 2019 $ United Mexican States Government, Series M20, 10.00% 2024 MXN549,800 United Mexican States Government Global, Series A, 6.75% 2034 $ United Mexican States Government, Series M30, 10.00% 2036 MXN138,000 United Mexican States Government 4.00% 204010 Turkey (Republic of) 10.00% 201210 TRY29,971 Turkey (Republic of) 16.00% 2012 Turkey (Republic of) 10.00% 2013 Turkey (Republic of) 16.00% 2013 Turkey (Republic of) 10.00% 2015 Turkey (Republic of) 7.50% 2017 $ Turkey (Republic of) 6.75% 2018 Turkey (Republic of) 5.625% 2021 Turkey (Republic of) 8.00% 2034 Turkey (Republic of) 6.75% 2040 Brazil (Federal Republic of) Global 0% 2011 BRL9 Brazil (Federal Republic of) 6.00% 201510 Brazil (Federal Republic of) Global 12.50% 2016 Brazil (Federal Republic of) 10.00% 2017 Brazil (Federal Republic of) 6.00% 201710 Brazil (Federal Republic of) Global 8.00% 20184 $ Brazil (Federal Republic of) Global 4.875% 2021 Brazil (Federal Republic of) Global 12.25% 2030 Brazil (Federal Republic of) Global 7.125% 2037 Malaysian Government, Series 0109, 2.509% 2012 MYR22,045 Malaysian Government, Series 509, 3.21% 2013 Malaysian Government, Series 3/03, 3.702% 2013 Malaysian Government, Series 204, 5.094% 2014 Malaysian Government, Series 0409, 3.741% 2015 Canadian Government 2.00% 2014 $
